Citation Nr: 0719944	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
chronic gastrointestinal disability to include gastritis 
and/or ulcers.

2.  Entitlement to service connection for a chronic 
gastrointestinal disability to include gastritis and/or 
ulcers.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had unverified active service from February 1962 
through January 1964, with verified active service between 
November 1964 and October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran appeared at a hearing before the undersigned in 
March 2006.  A hearing transcript is of record and the case 
is now before the Board for appellate review.


FINDINGS OF FACT

1. The Board denied service connection for a gastrointestinal 
disability in June 1982.  The veteran was notified of this 
decision that same month, but did not file an appeal.

2. The evidence received subsequent to the June 1982 Board 
decision includes copies of the veteran's private treatment 
records, including a nexus opinion from his treating 
physician, as well as the Board hearing transcript. 

3. The medical evidence of record reveals that the veteran 
has current gastrointestinal disabilities that are as likely 
as not related to complaints of abdominal pain, mid-
epigastric pain, and stomach upset in service.


CONCLUSIONS OF LAW

1. The June 1982 Board decision denying service connection 
for a gastrointestinal disability is final.  38 U.S.C.A. § 
4004(b) (West 1976); 38 C.F.R. §§ 3.104(a), 19.104 (1981).

2. The evidence received since the June 1982 Board decision 
is new and material, and the claim of entitlement to service 
connection for a gastrointestinal disability is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. A gastrointestinal disability to include gastritis and/or 
ulcers was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening and granting the claim for service connection 
for a chronic gastrointestinal disability to include 
gastritis and/or ulcers.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim. 38 U.S.C.A. § 5108; Evans 
v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

The Board denied service connection for a gastrointestinal 
disability in June 1982.  The veteran was notified of this 
decision in June 1982, but did not file an appeal.  The Board 
decision is final. 338 U.S.C.A. § 4004(b) (West 1976); 38 
C.F.R. §§ 3.104(a), 19.104 (1981).

The veteran filed to reopen this claim in October 2003. The 
applicable regulations specifically provide that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the June 1982 
Board decision includes:  current medical treatment records 
from various private physicians; the veteran's sworn 
testimony at a March 2006 Board hearing; lay statements from 
the veteran's present and former spouse and from a former 
Navy comrade; and, a January 2006 nexus opinion from the 
veteran's treating physician.  Specifically, the veteran's 
hearing testimony indicates that the veteran's 
gastrointestinal problems have been ongoing since service.  
The veteran further testified that his private physician 
reviewed the applicable medical evidence, including service 
records, prior to writing the January 2006 opinion.  The 
physician's January 2006 statement contains an opinion that 
"the chance of developing the ulcers while serving in 
military is greater than not."  The Board concludes that 
this evidence is new, because it was not of record at the 
time of the June 1982 rating decision.  This evidence is also 
"material."  Specifically, this evidence tends to link 
current gastrointestinal disabilities to the veteran's 
military service.  Such a link was absent at the time of the 
prior decision.  The evidence submitted does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for a 
chronic gastrointestinal disability to include gastritis 
and/or ulcers is reopened.

Having reopened the veteran's claim, the Board will now 
address the issue of service connection.  Generally, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 
38 U.S.C.A. §§ 101(16), 1110, 1131, 1137. In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service. 
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Also, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required. Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In this case, the veteran's service medical records show 
complaints of abdominal pain, mid-epigastric pain, and 
stomach upset.  See service medical records dated April 1965, 
April 1966, and May 1966.  Following service, in August 1969, 
the veteran was hospitalized with epigastric pain and 
bloating, and finally diagnosed with acute gastritis.  See 
August 1969 records from St. Elizabeth Medical Center.  He 
had upper GI series in May 1978 and April 1980.  See May 1978 
Upper GI Series by Dr. Hittner, and April 1980 Gallbladder 
and Upper GI Series and Small Bowel by Dr. Bretz.  The first 
report shows prominent gastric and duodenal mucosal folds, 
and the second noted that the severe mucosal deformities 
"easily could obscure superficial ulcer craters."  Id.  

The veteran was treated in March and May 1981 for "very 
severe duodenitis with duodenal ulcer activity.  See records 
of Dr. O'Hara.  Later that year, the veteran underwent a 
vogotomy, pyloroplasty and gastronomy at the Miami Valley 
Hospital.  See October 1981 Miami Valley Hospital Records and 
November 1981 statement from Dr. Mobley.  The veteran was 
again treated for epigastric pain and gastric ulcer in May 
1982.  See reports from Cleveland Clinic.  In 1987, he was 
again seen for abdominal pain and he was then diagnosed with 
"GI bleed."  See January 1987 notes from Miami Valley 
Hospital.  

More recently, a December 1997 progress note shows the 
veteran's diagnosis of "inflammatory bowel disease, most 
probably Crohn's disease."  See December 1997 note from Dr. 
Prakash.  In a November 2000 GI consultation, Dr. Burney 
suggested that the veteran has a persistent cough secondary 
to reflux.  And, in April 2004, Dr. Prakash submitted an 
esophago gastro duodenoscopy report showing a hiatal hernia 
and mild gastritis.  Finally, in October 2005, Dr. Gibson 
submitted a statement noting the veteran's current treatment 
for "H. pylori" and suggesting that the veteran's ulcers 
are a residual of this condition.

As the above summary shows, the veteran has been treated for 
gastrointestinal disorders for many years.  The question 
becomes whether the current disability was manifested by 
abdominal pain, mid-epigastric pain, and stomach upset in 
service.  See April 1965, April 1966, and May 1966 service 
medical records.  To support the notion of a nexus, the 
veteran submitted a statement by Dr. Gibson.  See January 
2006 report.  At his March 2006 hearing, the veteran stated 
that the doctor reviewed both civilian and military medical 
records in association with his January 2006 opinion.  See 
page 3 of hearing transcript.

In his January 2006 report, Dr. Gibson summarizes the 
veteran's years of treatment in such a way that is consistent 
with the Board's summary, above.  The doctor reported the in-
service complaints, as well as the post service treatment, 
and concluded as follows:  "It is my professional opinion 
that the chance of developing ulcers while serving in the 
military is greater than not."  This opinion, based upon a 
review of service and post-service medical records, clearly 
lends credence to the fact that it is as likely as not that 
the veteran's current gastrointestinal disorder was incurred 
in service.  When the evidence is in relative equipoise as to 
the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board resolves any doubt as to whether the 
veteran's gastrointestinal disability was incurred in service 
in the veteran's favor. Accordingly, service connection for a 
gastrointestinal disorder is granted.


ORDER

Entitlement to service connection for a chronic 
gastrointestinal disability to include gastritis and/or 
ulcers is granted.



____________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


